DETAILED ACTION
 
Introduction
1.         This office action is in response to Applicant’s submission filed on 01/10/2020.   Claims 1-20 are pending in the application and has been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.         The drawings filed on 01/10/2020 have been accepted and considered by the Examiner.

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-28 of U.S. Patent No. 10,417,341, and over Claims 1-18 of U.S. Patent No. 10,572,600. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale. By comparing independent Claims 1 and 10 in the current App. ‘655 with independent Claims 1 and 15 in U.S. Patent ‘341, and with independent Claims 1, and 10 in U.S. Patent ‘600 individually and correspondingly, several similarities and overlapping limitations can be observed as presented in Table 1 below with respect to, see e.g., the recited inter alia  “…first data structure…” and “…second data structure…”.
The mentioned independent Claims 1 and 10 in the current App. ‘655 when compared to independent Claims 1 and 15 in U.S. Patent ‘341, and with independent Claims 1, and 10 in U.S. Patent ‘600 individually and correspondingly are obvious variants as noted in the analyzed limitations, and as observed featuring the same functionalities in the Table 1 below. Dependent Claims 2-9, 19; and 11-18, 20 follow the same rationale as applied to independent Claims 1, and 10, and are also rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-28 of U.S. Patent No. 10,417,341, and over Claims 1-18 of U.S. Patent No. 10,572,600.  Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate, substitute, and/or add limitations in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 
Table 1: 
Current App. 16/739,655
1. A system configured to automatically convert patent claim language into prose, the system comprising: 




one or more hardware processors configured by machine-readable instructions to: obtain at least a portion of a patent claim, the patent claim being a numbered sentence that precisely defines an invention; 









determine, based on the at least the portion of the patent claim, a first data structure representing the at least the portion of the patent claim, the first data structure including language units from the at least the portion of the patent claim, wherein an individual language unit of the first data structure includes one or more of a word, a phrase, a clause, or a sentence; and 






determine, based on one or both of the at least the portion of the patent claim or the first data structure, a second data structure, the second data structure including language units associated with the at least the portion of the patent claim, an individual language unit of the second data structure being in prose, wherein prose includes an ordinary form of written language, wherein the individual language unit in the first data structure is transformed into a corresponding language unit in the second data structure based on a natural language generation operation.

U.S. Patent: 10,417,341
1. A system configured for using machine learning and rules-based algorithms to automatically convert a set of patent claims into a patent specification, the system comprising: 


one or more hardware processors configured by machine-readable instructions to: obtain a claim set, the claim set including a numbered list of sentences that precisely define an invention, the claim set including an independent claim and one or more dependent claims, each dependent claim in the claim set depending on the independent claim by referring to the independent claim or an intervening dependent claim; 


determine, based on the claim set, 
a first data structure representing the claim set, the first data structure including language units from the claim set, the language units in the first data structure being organized according to one or more classifications of individual language elements, the language units being in patentese, wherein patentese includes text structure and legal jargon commonly used in patent claims, and a given language element includes one or more of a word, a phrase, a clause, or a sentence; 

determine, based on the first data structure, a second data structure, the second data structure having same dimensions as the first data structure such that a given data structure element at a given position within the first data structure corresponds to a given data structure element at a same position within the second data structure, the second data structure including language elements associated with the claim set, the language elements of the second data structure being in prose rather than patentese, wherein prose includes an ordinary form of written language, wherein a given language unit in patentese is transformed into a corresponding language unit in prose based on a natural language generation operation, and wherein the natural language generation operation includes one or more of paraphrase induction, simplification, compression, clause fusion, or expansion; 

determine, based on language units from the first data structure and the second data structure, a third data structure including ordered content, wherein the ordered content of the third data structure is ordered based on one or more of claim structure of the claim set, antecedent basis in the claim set, or claim dependency in the claim set; and 

determine one or more sections of the patent specification by assembling language units from the first data structure, the second data structure, and the third data structure.

U.S. Patent: 10,572,600
1. A system configured to use machine learning and/or rules-based algorithms to automatically convert portions of patent claims into portions of a patent specification, the system comprising: 

one or more hardware processors configured by machine-readable instructions to: obtain at least a portion of a patent claim, the patent claim being a numbered sentence that precisely defines an invention; 









determine, based on the at least the portion of the patent claim, a first data structure representing the at least the portion of the patent claim, the first data structure including language units from the at least the portion of the patent claim, wherein a given language element of the first data structure includes one or more of a word, a phrase, a clause, or a sentence; 






determine, based on one or both of the at least the portion of the patent claim or the first data structure, a second data structure, the second data structure including language elements associated with the at least the portion of the patent claim, a given language element of the second data structure being in prose, wherein prose includes an ordinary form of written language, wherein a given language unit in the first data structure is transformed into a corresponding language unit in the second data structure based on a natural language generation operation; and 










determine at least a portion of one or more sections of the patent specification by assembling the language units from the first data structure and language units from the second data structure.



Claim Rejections - 35 USC § 101
5.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.         Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In detail, Independent Claim(s) 1, 10 are held to claim an abstract idea, and is (are) therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained as follows.  The claim(s) disclosing  “…to automatically convert patent claim language into prose…” appear to be in agreement with a mental process and/or a mathematical relationship involving a first, and second data structures including language unit(s) in prose and prose including ordinary form of written language for drafting a patent text specification via patent claim text sets and as such can be considered an abstract idea.
7.         Accordingly, independent claim(s) 1, 10 were evaluated for subject matter eligibility under 35 U.S.C. 101 as follows:
Step 1:    independent claim(s) 1, and 10 is directed to:
“…obtaining at least a portion of a patent claim, the patent claim being a numbered sentence that precisely defines an invention; determining, based on the at least the portion of the patent claim, a first data structure representing the at least the portion of the patent claim, the first data structure including language units from the at least the portion of the patent claim, wherein an individual language unit of the first data structure includes one or more of a word, a phrase, a clause, or a sentence; and determining, based on one or both of the at least the portion of the patent claim or the first data structure, a second data structure, the second data structure including language units associated with the at least the portion of the patent claim, an individual language unit of the second data structure being in prose, wherein prose includes an ordinary form of written language, wherein the individual language unit in the first data structure is transformed into a corresponding language unit in the second data structure based on a natural language generation operation.”

Step 2B: the additional limitations claimed are: in claims 1, 10, “…determining, based on the at least the portion of the patent claim, a first data structure representing the at least the portion of the patent claim, the first data structure including language units from the at least the portion of the patent claim, wherein an individual language unit of the first data structure includes one or more of a word, a phrase, a clause, or a sentence; and determining, based on one or both of the at least the portion of the patent claim or the first data structure, a second data structure, the second data structure including language units associated with the at least the portion of the patent claim, an individual language unit of the second data structure being in prose, wherein prose includes an ordinary form of written language, wherein the individual language unit in the first data structure is transformed into a corresponding language unit in the second data structure based on a natural language generation operation.”
The question here is whether these additional limitations in Step 2B are meaningful, i.e., significantly more, to the claimed invention. In this direction, the Examiner respectfully presents that the additional limitations in Step 2B appear to present only that said claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. In this case said generic “…determining, based on the at least the portion of the patent claim, a first data structure representing the at least the portion of the patent claim, the first data structure including language units from the at least the portion of the patent claim, wherein an individual language unit of the first data structure includes one or more of a word, a phrase, a clause, or a sentence; and determining, based on one or both of the at least the portion of the patent claim or the first data structure, a second data structure, the second data structure including language units associated with the at least the portion of the patent claim, an individual language unit of the second data structure being in prose, wherein prose includes an ordinary form of written language, wherein the individual language unit in the first data structure is transformed into a corresponding language unit in the second data structure based on a natural language generation operation” features can only further use a mental process and/or a mathematical relationship involving a first, and second data structures including language unit(s) in prose and prose including ordinary form of written language for drafting a patent claims with prose as human and/or machined aided user’s action and/or activities  techniques and would appear to only combine the generic human and/or machined aided user’s action and/or determining one or more sections in the form of prose based on the first data structure, and the second data structure provided to the user with features and/or activities via user’s terminals with the help of a machine, processor, and/or memory assisted controlled-device(s) and in close similarity to collecting and comparing known information, (Classen), collecting information, analyzing it, and displaying certain results of the collection and analysis, (Electric Power Group), comparing new and stored information and using rules to identify options, (Smartgene), and obtaining and comparing intangible data, (CyberSource), an algorithm for calculating parameters indicating an abnormal condition (Grams), calculating the difference between local and average data values (Abele), and/or organizing information through mathematical correlations (Digitech).  Said reciting steps and/or elements seem to describe the similar concepts as cited in the previous case laws applicable to user’s action determining one or more sections of the patent specification based on the first data structure, and the second data structure via an algorithm for user’s action activities by the said aforementioned reciting features through ‘an idea of itself” and /or ‘mathematical relationships’ in a similar fashion as in concepts identified as abstract ideas by the courts, such as in Alice, and/or in Bilski. The generic human and/or machined aided for user’s action via involving a first, and second data structures including language unit(s) in prose and prose including ordinary form of written language for drafting a patent claims with prose as recommendations provided to the user with features and/or activities claimed with the help of a machine, processor, and/or memory assisted controlled-device(s) appear to be recited at a high level of generality and as recited would appear to be performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Are they significant extrasolutional activity? It would appear that these additional limitations are mere steps for solving the mathematical relationship in Step 2A. Thus, these additional limitations are not provided as meaningful limitations to the claimed invention.  Treating the claims as a whole, they appear to be claiming a mathematical relationship alone for mere mathematical operations on decision and/or generation of human and/or machined aided for user’s action involving a first, and second data structures including language units in prose provided to the user with features and/or activities, techniques and would appear to only combine the generic human and/or machined aided for user’s action and/or complexity level retrieving of information based on multi-language word mapping information via for example word translations and/or recommendations provided to the user with features and/or activities via user’s terminals of user’s activity only sensing features with the help of a machine, processor, and/or memory assisted controlled-device(s), and thus said claims appear ineligible.  Thus, said claims(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as even the extra processing elements such as  “…determining, based on the at least the portion of the patent claim, a first data structure representing the at least the portion of the patent claim, the first data structure including language units from the at least the portion of the patent claim, wherein an individual language unit of the first data structure includes one or more of a word, a phrase, a clause, or a sentence; and determining, based on one or both of the at least the portion of the patent claim or the first data structure, a second data structure, the second data structure including language units associated with the at least the portion of the patent claim, an individual language unit of the second data structure being in prose, wherein prose includes an ordinary form of written language, wherein the individual language unit in the first data structure is transformed into a corresponding language unit in the second data structure based on a natural language generation operation”  features can only further use a mental process and/or a mathematical relationship involving a first, and a second data structures including language units for prose representation and/or transformation appear to only combine generic plurality of sensor obtained user’s activates of information received, extracted, identified and outputted, and further compared  from patent claim text sets to form a patent claim text sets with prose in a user’s terminal for content retrieval and/or modification  with the help of a machine, processor, and/or memory assisted controlled-device(s), and thus said claims appear ineligible; which have been determined to be not significantly more. The generic human and/or machined aided monitoring features via user’s terminal to use for drafting a patent text claim via patent claim text with language units including prose with the help of a machine, processor, and/or memory assisted controlled-device(s) appear to be recited at a high level of generality and as recited would appear to be performing generic computer functions routinely used in computer applications, and through its given interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, and in combination the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination also adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements comprising “….determining…” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Claims 1 and 10 do not recite any additional elements that result in the claims amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements disclosed amount to no more than generic computer components. Per MPEP 2106.05(d), neither the additional elements, nor combination of additional elements, are found to be "other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception." This finding is further supported by Applicant's specification, (See e.g., Applicant’s Specification at paragraph 213 disclosing: “…(213) In some implementations, method 1000 may be implemented in one or more processing devices (e.g., a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a71  state machine, and/or other mechanisms for electronically processing information). The one or more processing devices may include one or more devices executing some or all of the operations of method 1000 in response to instructions stored electronically on an electronic storage medium. The one or more processing devices may include one or more devices configured through hardware, firmware, and/or software to be specifically designed for execution of one or more of the operations of method 1000. (214) An operation 1002 may include obtaining a claim set. The claim set may include a numbered list of sentences that precisely define an invention. The claim set may include an independent claim and one or more dependent claims, each dependent claim in the claim set depending on the independent claim by referring to the independent claim or an intervening dependent claim. The claim set was prepared by a human. Operation 1002 may be performed by one or more hardware processors configured by machine-readable instructions including a module that is the same as or similar to claim set obtaining module 908, in accordance with one or more implementations…”) where said additional elements are seen as commonly used computer components specified at such a high level of generality that they are not significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, Claims 1, and 10 are not patent eligible.
Similarly, dependent Claims 2-9, and 19; and 11-18, and 20 correspondingly are similarly directed to further limit the communications system(s). Said reciting steps and/or elements seem to also describe a concept of comparing new and stored information and using rules to identify options and/or an algorithm for drafting a patent claim text with prose provided to by the said aforementioned reciting features through ‘an idea of itself” and /or ‘mathematical relationships’ in a similar fashion as in concepts identified as abstract ideas by the courts. The generic human and/or machined: 
“…2. The system of claim 1, wherein the patent claim is part of a claim set, the claim set including an independent claim and zero or more dependent claims, each dependent claim in the claim set depending on the independent claim by referring to the independent claim or an intervening dependent claim.
3. The system of claim 1, wherein the language units in the first data structure are organized according to one or more classifications of individual language units, wherein the one or more classifications include one or more of independent claim, dependent claim, preamble, main feature, sub feature, claim line, clause, phrase, or word.
4. The system of claim 1, wherein the first data structure and the second data structure are separate and distinct from each other.
5. The system of claim 1, wherein the natural language generation operation includes one or more of paraphrase induction, simplification, compression, clause fusion, or expansion.
6. The system of claim 1, wherein the patent claim is part of a claim set, wherein the one or more hardware processors are further configured by machine-readable instructions to determine, based on the language units from the first data structure and/or the language units from the second data structure, a third data structure, wherein the ordered content of the third data structure is ordered based on one or more of claim structure of the claim set, antecedent basis in the claim set, or claim dependency in the claim set.
7. The system of claim 6, wherein one or more sections of a patent specification are further determined by assembling language units from the third data structure.
8. The system of claim 1, wherein an individual data structure includes a specialized format for organizing and storing data, the individual data structure including one or more of an array, a list, two or more linked lists, a stack, a queue, a graph, a table, or a tree.
9. The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to generate one or more drawing figures described in a patent specification, the one or more drawing figures being generated based on one or both of the first data structure or the second data structure.
11. The method of claim 10, wherein the patent claim is part of a claim set, the claim set including an independent claim and zero or more dependent claims, each dependent claim in the claim set depending on the independent claim by referring to the independent claim or an intervening dependent claim.
12. The method of claim 10, wherein the language units in the first data structure are organized according to one or more classifications of individual language units, wherein the one or more classifications include one or more of independent claim, dependent claim, preamble, main feature, sub feature, claim line, clause, phrase, or word.
13. The method of claim 10, wherein the first data structure and the second data structure are separate and distinct from each other.
14. The method of claim 10, wherein the natural language generation operation includes one or more of paraphrase induction, simplification, compression, clause fusion, or expansion.
15. The method of claim 10, wherein the patent claim is part of a claim set, and wherein the method further comprises determining, based on the language units from the first data structure and/or the language units from the second data structure, a third data structure, wherein the ordered content of the third data structure is ordered based on one or more of claim structure of the claim set, antecedent basis in the claim set, or claim dependency in the claim set.
16. The method of claim 15, wherein one or more sections of a patent specification are further determined by assembling language units from the third data structure.
17. The method of claim 10, wherein an individual data structure includes a specialized format for organizing and storing data, the individual data structure including one or more of an array, a list, two or more linked lists, a stack, a queue, a graph, a table, or a tree.
18. The method of claim 10, further comprising generating one or more drawing figures described in a patent specification, the one or more drawing figures being generated based on one or both of the first data structure or the second data structure.
19. The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to: determine at least a portion of one or more sections of a patent specification by assembling the language units from the first data structure and the language units from the second data structure.
20. The method of claim 10, further comprising: determining at least a portion of one or more sections of a patent specification by assembling the language units from the first data structure and the language units from the second data structure” with the help of a machine, processor, and/or memory assisted controlled-device(s) appear to be recited at a high level of generality and as recited would appear to be performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Said elements in the mentioned dependent claims further also use mathematical information a first, second, and third data structures including language units in prose for creating claim text sets with prose techniques and appear to also only combine generic plurality of sensor obtained user’s activates   of information received, extracted, identified and outputted, and further compared  against involving a first, second, and third data structures including language units in prose with recommendations provided to the user with features and/or activities in a user’s terminal for content retrieval and/or modification  with the help of a machine, processor, and/or memory assisted controlled-device(s), and thus said claims appear ineligible; which have been also determined to be not significantly more for at least the same reasons as to independent claims 1 and 10 as previously presented. For at least the above provided reasons as a whole, Claims(s) 2-9, 19; and 11-18, and 20 are similarly found ineligible under 35 U.S.C. 101.

Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marinica et al., (Marinica, C., & Guillet, F. (2010). Knowledge-based interactive postmining of association rules using ontologies. IEEE Transactions on knowledge and data engineering, 22(6), 784-797), hereinafter referred to as Marinica et al., discloses, see e.g., “…a 
    PNG
    media_image1.png
    253
    552
    media_image1.png
    Greyscale
 new interactive approach to prune and filter discovered rules. First…to use ontologies in order to improve the integration of user knowledge in the postprocessing task. Second…the Rule Schema formalism extending the specification language...Furthermore, an interactive framework is designed to assist the user throughout the analyzing task. Applying our new approach over voluminous sets of rules, we were able, by integrating domain expert 
    PNG
    media_image2.png
    229
    535
    media_image2.png
    Greyscale
knowledge in the postprocessing step, to reduce the number of rules to several dozens or less.  Moreover, the quality of the filtered rules was validated by the domain expert at various points in the interactive process…” (See e.g., Marinica et al., Abstract, Figs. 3, 4).
Please, see PTO-892 for more details. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656